DETAILED ACTION

The following is a non-final office action is response to communications received on 02/26/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,631,989. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.

As the structural limitations and orientations of the elbow joint replacement are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 16 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the present instance, claim 4 recites the broad recitation “wall thickness between 1 mm and 5 mm”, and the claim also recites “in particular between 2mm and 3mm”, which is the narrower statements of the range/limitation.
Claim 15 states “according to claim 13, which is fixable in the bone parallel to the longitudinal direction (x) by the fixing unit.”  It is unclear what “is fixable” in the bone.  
Claims 16 & 18 recites the limitation "it’s inner side".  There is insufficient antecedent basis for this limitation in the claim.
In the present instance, claim 20 recites the broad recitation “within a range of 25˚ to 45˚”, and the claim also recites “preferably between 30˚ to 40˚” and “more particularly preferred is 35˚”, which are narrower statements of the range/limitation.
Claim 20 recites the limitation "the angle (α)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes applicant 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorbie et al. (US 5,030,237).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    405
    624
    media_image1.png
    Greyscale

Regarding Claim 1, Sorbie teaches an elbow joint replacement (42) comprising: a shell-like segment along a longitudinal direction with a concave inner contour (Col 9: lines 16-21) for its arrangement on or at bone structures of a patient, wherein the segment comprises a lateral section (shown) and a medial section (shown) (Fig 11); and wherein an outer contour of the segment comprises at least one inflection point (Fig 11) in the longitudinal direction.
Regarding Claim 2, Sorbie teaches wherein the extension of the lateral section in radial direction is larger than the extension of the medial section in radial direction (as shown).
Regarding Claim 3, Sorbie teaches wherein the shell-like segment comprises no closed circumference in circumferential direction (Figs 3a-3c) which is perpendicular to the longitudinal direction and/or perpendicular to the radial direction.
Regarding Claim 6, Sorbie teaches wherein the shell-like segment comprises a rough inner contour surface (Col 9: Lines 22-25).
Regarding Claim 16, Sorbie teaches wherein the segment comprises at its inner side at least one anchoring device for anchoring the segment in a bone structure (Col 9: Lines 22-25).
Regarding Claim 17, Sorbie teaches wherein the longitudinal direction extends parallel to a rotation axis of the elbow joint, the longitudinal direction is in the implanted state of the elbow joint replacement a rotation axis of the elbow joint and/or the longitudinal direction is an epicondyle axis of the elbow joint (Figs 3a-3c).
Regarding Claim 18, Sorbie teaches wherein the inner side of the segment is shaped such that it conforms to a surface of a proximal ulna of the elbow joint
(Figs 3a-3c & 11).
Regarding Claim 19, Sorbie teaches wherein the segment has at its lateral end an inlet or opening plane or wall which lies in a plane being under an angle relative to the longitudinal direction (Figs 3a-3c).
Claim(s) 1, 7 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewald (US 3,798,679).
Regarding Claim 1, Ewald teaches an elbow joint replacement (72) comprising: a shell-like segment along a longitudinal direction with a concave inner contour (Fig 12) for its arrangement on or at bone structures of a patient, wherein the segment comprises a lateral section and a medial section; and wherein an outer contour of the segment comprises at least one inflection point in the longitudinal direction (Fig 11a).
Regarding Claim 7, Ewald teaches wherein the inner contour of the segment is designed, in the longitudinal direction, in an analogous manner the outer contour of the segment (Fig 11a & 12).
Regarding Claim 8, Ewald teaches wherein the inner contour of the segment comprises in longitudinal direction at least one inflection point (Fig 12).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewald (US 3,798,679).
Regarding Claim 4, as set forth supra, Ewald discloses the invention substantially as claimed.  However, Ewald does not disclose wherein the shell-like segment comprises a wall thickness between 1 mm and 5 mm.  
It would have been an obvious matter of design choice to construct the wall thickness of the Ewald device to whatever size was deemed appropriate (i.e., between 1-5mm) since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  One of ordinary skill in the art would recognize that a relatively thin elbow prosthesis would allow for less bone resection, while preserving native healthy bone, and ease of manufacture. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorbie et al. (US 5,030,237) in view of Lang (US 2011/0266265).
Regarding Claim 5, as set forth supra, Sorbie discloses the invention substantially as claimed.  However, Sorbie does not disclose wherein the outer contour has been adapted preoperatively to be patient-specific by means of a computer imaging.
Lang teaches the use of preoperative planning to manufacture patient-specific elbow implants [0008] in the same field of endeavor.  Said patient-specific implants provide a better fit, more natural movement and a reduction in operative bone resection [0008].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the manufacturing methods of Lang in the construction of the Sorbie device in order to fabricate a patient-specific elbow prosthesis which provides a better fit, more natural movement, and decreased healthy bone removal.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorbie et al. (US 5,030,237) in view of Katrana et al. (US 2011/0230972).

    PNG
    media_image2.png
    340
    643
    media_image2.png
    Greyscale

Regarding Claim 13, as set forth supra, Sorbie discloses the invention substantially as claimed.  However, Sorbie does not disclose wherein the shell-like 30segment comprises at its lateral end section at the end face a fixing unit for fixing the shell-like segment to the bone.  
Katrana teaches an elbow prosthesis (130) in the same field of endeavor.  Said prosthesis comprising a fixing unit (flange 132) at its lateral end for fixing the segment to bone [0042]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the fixing unit (flange 132), as taught by Katrana, to the device of Sorbie in order to further aid in the anchoring of the device.
Regarding Claim 14, the combination teaches wherein the fixing unit encompasses a screw. 
Regarding Claim 15, as best understood, the combination teaches wherein the device is fixable in the bone parallel to the longitudinal direction (x) by the fixing unit.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorbie et al. (US 5,030,237).
Regarding Claim 20, as set forth supra and as best understood (see 112 rejection supra), Sorbie discloses the invention substantially as claimed.  However, Sorbie does not disclose wherein the angle has a value within a range of 25° to 45°.
It would have been an obvious matter of design choice to construct the angle of Sorbie to whatever angle was deemed appropriate (i.e., 25-50°) to match the geometry of the native joint surfaces. Following the contours of the native joint geometry would be obvious to one of ordinary skill to avoid impingement, wear, as well as any other physiological issues that would arise from and over-extended and improperly fit prosthesis.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 9-12 are rejected, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774